Citation Nr: 1236436	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for internal hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active duty service from August 1985 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A brief explanation of the procedural history of the Veteran's claim is necessary.  The RO granted the Veteran service connection for internal hemorrhoids in the November 2005 rating decision and assigned a noncompensable rating for this condition.  Thereafter, the RO obtained additional copies of the Veteran's service treatment records in September 2006.  Although there is no submission or communication from the Veteran that may be construed as a Notice of Disagreement with the November 2005 rating action, by virtue of the receipt of the Veteran's service treatment records, VA was in receipt of new and material evidence within one year of a rating decision addressing the hemorrhoids disability and must relate this evidence back to the original claim.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the November 2005 rating action did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the November 2005 rating decision has been identified as the rating action currently on appeal

In August 2012, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran's internal hemorrhoids disability manifests in hemorrhoids that are prolapsed with episodes of enlarged hemorrhoids and bleeding approximately three to four times were year; however, the hemorrhoids are not large or thrombotic and not irreducible, have no excessive redundant tissue, and do not produce secondary anemia or fissures.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the issue of an increased rating for hemorrhoids, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct.  1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2005 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter was provided well before the initial adjudication of the Veteran's claim in November 2005.  The Board notes that the Veteran was not provided Dingess notice specifically for his hemorrhoids disability claim.  Nevertheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  Essentially nothing more is required with regards to the duty to notify.  

Moreover, the Veteran's claim for an increased rating for his hemorrhoids disability arose from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records and his post-military VA medical records.  The Veteran submitted multiple written statements discussing his contentions and testified at a hearing in front of the undersigned.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claim.

Additionally, in August 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2012 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of increased severity of his service-connected hemorrhoid disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  

The Veteran was also afforded VA examinations with respect to his hemorrhoids disability.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected hemorrhoids disability under the applicable rating criteria.  Although the Veteran's last VA examination in December 2008 is now over three years old, the   duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's hemorrhoids disability since the most recent December 2008 examination.  Indeed, the Veteran denied any change in his condition during the August 2012 hearing.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Initial Increased Disability Ratings

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his hemorrhoids disability.  As such, the claim requires consideration of the entire time period involved, and contemplated staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) ( "[Staged]" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3.

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Merits of the Claim

The Veteran seeks a compensable disability rating for his service-connected hemorrhoids disability.  Historically, the RO granted service connection for hemorrhoids in the November 2005 rating decision and assigned a noncompensable rating effective from September 1, 2005.  The RO continued the noncompensable rating for the hemorrhoids disability in the March 2007 rating decision.  Thereafter, the Veteran perfected an appeal as to the initial rating assigned for his hemorrhoids condition.

The Veteran's service-connected hemorrhoids are current rated under Diagnostic Code 7336, which pertains to internal hemorrhoids.  Under this diagnostic code, mild or moderate hemorrhoids are rated as noncompensable.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences are rated as 10 percent disabling.  Hemorrhoids which cause persistent bleeding with secondary anemia, or with fissures, are rated as 20 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Service treatment records document the Veteran's reports of experiencing hemorrhoids while on active duty.  These records show that he was treated for prolapsed hemorrhoids in October 1989.  Service treatment records dated in April 2003 reveal additional treatment for large, prolapsed hemorrhoids and include the Veteran's report of experiencing pain and blood in his stools, periodically.  His in-service physicians recommended that the Veteran undergo surgery to treat his condition.  However, the service treatment records do not show that the Veteran underwent surgery for his hemorrhoids.

In July 2005, the Veteran underwent a VA examination to assess his hemorrhoids disability.  The examiner indicated that he reviewed the claims file and noted the Veteran's prior diagnosis of internal hemorrhoids.  The Veteran reported treating his condition with conservative measures.  The physical examination revealed no evidence of hemorrhoids.  Anal sphincter tone was within normal limits.  There was no bleeding.  The Veteran had no complaints.  The examiner rendered a diagnosis of internal hemorrhoids, presently stable and asymptomatic.

In written statements submitted throughout the pendency of the appeal, the Veteran described the impact of his hemorrhoids on his daily life.  He indicated that his hemorrhoids protruded every time he used the restroom and that he physically had to reduce the hemorrhoids.  He generally spent ten to fifteen minutes in the bathroom because of his problem.  The Veteran reported that he was unable to reduce his hemorrhoids when they were enlarged.  He also stated that he was precluded from obtaining jobs that required strenuous activity.

The Veteran underwent a second VA examination in December 2008 to assess the severity of his service-connected hemorrhoids.  The Veteran reported an in-service history of intermittent episodes of prolapsed hemorrhoids that were easily reducible, along with intermittent bleeding.  He denied receiving any medical treatment for his condition and stated that he used Preparation H for his symptoms.  Post-military, the Veteran reported having episodes of bleeding and prolapsed hemorrhoids approximately three times per year.  He stated that he was unable to reduce the hemorrhoids easily and that they became more prolonged with each prolapse.  Most of the time, the Veteran was unable to reduce his hemorrhoids.  His bleeding did not require any blood transfusions or treatment for anemia.  Increased physical activity aggravated his symptomatology.  The Veteran had a good appetite and had not loss any weight.  He denied missing any time from work due to his disability, but he stated that he was unable to perform any heavy lifting because this aggravated his condition.  The Veteran also reported experiencing prolepses of his hemorrhoids with any type of strenuous physical activity.  

The physical examination revealed that the Veteran was well nourished and without any signs of anemia.  There was no evidence of skin tags on the rectal examination, but the examiner felt some congestion of the hemorrhoid veins in that area.  The examination revealed a set amount of anal spasm.  The Veteran did not have any prolapse of his hemorrhoids and there was no evidence of pruritus ani.  The examiner provided a diagnosis of internal hemorrhoids without prolapse and bleeding.  He described the Veteran's condition as chronic with recurrence, but without any evidence of weight loss or anemia.  

During the August 2012 Travel Board hearing, the Veteran further testified as to his hemorrhoids symptomatology.  He indicated that his hemorrhoids protruded every time he used the bathroom and that he had to manipulate the hemorrhoids back into his body.  The Veteran testified that his hemorrhoids became enlarged approximately four times per year, at which time he experienced blood.  His hemorrhoids popped during these episodes, at which time there was an increased amount of blood.  The Veteran testified that he worked as a motor vehicle operator and stated that he missed approximately two weeks from work per year due to his hemorrhoids.  He also described having difficulty with lifting and driving, as continuous strenuous activity caused his hemorrhoids to become enlarged.

Based upon the evidence discussed above, the Board has determined that the assignment of a compensable rating for internal hemorrhoids is not warranted under Diagnostic Code 7336.  In this regard, the Board notes that the objective medical evidence of record reflects findings of no active hemorrhoids in the VA examinations in July 2005 or December 2008.  Although the December 2008 VA examination revealed some congestion of the hemorrhoids veins, there is no objective evidence which shows that the Veteran's hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent occurrences, necessary to warrant a 10 percent rating.   Moreover, there is no objective evidence of fissures, thrombosis, or anemia.  Significantly, the Veteran has not sought treatment any hemorrhoid symptomatology in the years following his discharge from the military.  Given these facts, the preponderance of the evidence does not show that the Veteran's hemorrhoids more closely approximate the criteria for a 10 percent rating under Diagnostic Code 7336.  

In reaching this determination, the Board has considered the Veteran's statements that his disability is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hemorrhoids disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hemorrhoids has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, a compensable rating for hemorrhoids is not warranted on a schedular basis.

The Board has also considered whether "staged'" ratings are appropriate in this case.  See Fenderson, 12 Vet. App. 119.  However, in the present case, there is no indication that the Veteran's symptoms warranted a disability rating other than what has been upheld herein and does not show that a staged rating is warranted.

Additionally, the Board has considered whether the Veteran is entitled to a referral for an extraschedular rating.  The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board then must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Id.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above for internal hemorrhoids.  The Veteran's hemorrhoids disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted for his hemorrhoids.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's hemorrhoids disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted for the hemorrhoids disability.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, the Veteran reported during the August 2012 Travel Board hearing that he is currently employed as a motor vehicle operator.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A compensable disability rating for internal hemorrhoids is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


